Citation Nr: 0116309	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for service-connected 
scar, left thigh, with involvement of Muscle Group (MG) XIII, 
as a residual of a shell fragment wound (SFW), currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
scars, left leg and foot, with retained foreign bodies, as 
residuals of a SFW, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
scars, right buttock, as residuals of a SFW, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
scars, left buttock and iliac crest, with retained foreign 
bodies, as residuals of a SFW, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
service-connected scars, left arm and elbow, as residuals of 
a SFW.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a June 1988 RO decision, which denied increased 
ratings for the veteran's service-connected disabilities 
(malaria and numerous SFW residuals).  In a July 1990 
decision, the RO assigned a 10 percent rating for the 
service-connected residual SFW scars on the left buttock and 
iliac crest with retained foreign bodies and a 10 percent 
rating for the service-connected residual SFW scars on the 
right buttock.  

In July 1996, the Board denied one of the issues on appeal (a 
compensable rating for service-connected malaria) and 
remanded the case to the RO for additional development of the 
remaining issues.  
  
In February 2000, the Board denied an additional two issues 
on appeal (increased ratings for residuals of a SFW of the 
abdominal wall with retained foreign body and for laceration 
of the left kidney as a residual of a SFW) and remanded the 
case to the RO for additional development of the remaining 
issues on appeal that are listed on the preceding pages.  



REMAND

This case was remanded in February 2000 because the 
directives of a July 1996 Board remand were not fully 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
short, a VA examination, to include identification of all 
muscle groups affected and the degree of damage caused by the 
SFWs, had been requested, and the subsequent November 1996 
examination did not accomplish such directives to a 
satisfactory degree for rating purposes.  

This case was also remanded in February 2000 in order for a 
VA examiner to determine the relationship between any 
degenerative arthritis and the veteran's service-connected 
disabilities, for a neurological evaluation to be conducted 
to identify any nerve damage attributable to the veteran's 
SFWs, and for consideration of separate compensable ratings 
for muscle injury and any associated scarring.  The remand 
emphasized compliance with DeLuca v. Brown, 8 Vet. App. 202 
(1995) (consideration of additional limited motion or other 
functional impairment during use or flare-ups) when clinical 
findings during examination were noted.  

A review of the claims file indicates that the veteran 
underwent a VA neurological examination in January 2001.  
However, the clinical findings are still incomplete for the 
purpose of fully evaluating the veteran accurately under the 
appropriate rating criteria.  That is, the VA examiner did 
not identify all muscle groups affected and the degree of 
damage caused by the SFWs.  

Although the VA examiner found no functional limitation 
attributable to the residual SFW scars, he diagnosed the 
veteran with neuralgia secondary to peripheral nerve damage 
in the left wrist, left foot, both buttocks, left thigh and 
left knee, and opined that chronic discomfort in the affected 
joints was at least as likely as not related to the service-
connected disabilities.  (This opinion was rendered after he 
reviewed the record, including service medical records which 
indicated that there was no nerve involvement as a result of 
multiple SFWs to the left side of the body.)  This diagnosis 
appears in conflict with the clinical findings on the 
neurological examination which demonstrated only slightly 
diminished sensation of the left great toe and left thigh.  

The VA examiner in January 2001 also stated in the diagnoses 
that there was no degenerative joint disease of the left 
knee, hips, left wrist, and left foot.  It is noted that this 
opinion was rendered apparently without the benefit of x-ray 
studies being taken (the examiner stated x-ray studies of the 
affected joints would be completed but there is no evidence 
that such was done).  Moreover, range of motion studies were 
completed after the January 2001 VA examination, evidently by 
the physical therapy department, and the studies revealed 
limited motion in both hips, left knee, left ankle, left 
foot, and left wrist.  The VA examiner did not comment on 
these findings or furnish any opinion as to the likelihood 
that they were related to the veteran's service-connected 
residual SFW disabilities.  

In light of the foregoing, the Board finds that new VA 
examinations are warranted, in order to determine the extent 
and severity of the veteran's service-connected residual SFW 
scars of the left thigh, left leg and foot, right buttock, 
left buttock and iliac crest, and left arm and elbow.  
Stegall, supra.  Prior to the new examination, any recent 
treatment records pertaining to the veteran's residual SFW 
scars should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required with respect to the claims for an increased 
rating for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for residual SFW 
disabilities involving the left thigh, 
left leg and foot, right buttock, left 
buttock and iliac crest, and left arm and 
elbow since his January 2001 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo VA examinations in 
orthopedics and neurology, to ascertain 
the extent and severity of his service-
connected residual SFW disabilities 
involving the left thigh, left leg and 
foot, right buttock, left buttock and 
iliac crest, and left arm and elbow.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed, including x-
rays and range of motion studies.  The 
doctor should identify all muscle and 
peripheral nerve groups affected by the 
veteran's service-connected residual SFW 
disabilities and state the degree of 
damage caused by the SFWs.  The doctor 
should be requested to determine the 
relationship between any degenerative 
arthritis/joint limitation of motion 
found and the service-connected residual 
SFW disabilities.  All clinical findings 
should be reported in detail and should 
include a discussion of any painful 
motion, instability, and degree of 
residual weakness and how such impact on 
the function of the affected body part 
(i.e., the hips, left knee, left foot, 
and left upper extremity).  A complete 
rationale for all opinions expressed 
should be provided.

3.  After the foregoing development has 
been completed, the RO should review the 
claims for an increased rating for 
residual SFW scars of the left thigh, 
left leg and foot, right buttock, left 
buttock and iliac crest, and left arm and 
elbow, to include consideration of 
DeLuca, supra, and whether separate 
compensable ratings are warranted for 
muscle and nerve injury and any 
associated scarring.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims and Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




